Attachment to Advisory Action
Applicants’ amendment filed 6/30/2021 has been fully considered and is entered as the amendment simplifies issues for appeal. 
In view of the cancellation of claims 13 and 14, the 35 USC 112(a), 35 USC 112(b), and prior art rejections of claims 13 and/or 14 are withdrawn. The 35 USC 112(a) of claims 7-12 and the prior art rejections of claims 1-12 are maintained for reasons of record.
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
With respect to the 35 USC 112(a) rejections, Applicant indicates an agreement was reached with respect to the written description rejections during the interview of 6/28/2021. The Examiner does not recall any particular agreement with respect to withdrawing the rejections, but rather only recalls that the Examiner indicated Applicant’s submitted arguments with respect to the rejection would be considered. The Examiner apologizes for any confusion in this regard. 
Turning to Applicant’s argument concerning the 35 USC 112(a) rejection, Applicant argues that the Figures illustrate thin-film graphite surrounding the oil particles and the specification describes the thin-film graphite prevented from being aggregated due to the carbon nanotubes. Applicant therefore reasons the dispersed phase (oil particles) are also prevented from aggregation. This is not found persuasive. 
With respect to the prevention of aggregation, the limitation “the emulsification/dispersion material is prevented from aggregating in the emulsified graphite (not emulsification/dispersion material) being prevented from aggregating with one another due to the presence of carbon nanotubes in between. In this regard, Applicant’s argument appears rooted in a construction that the prevention of “aggregation” of the dispersed phase equates to the prevention of literal contact between the dispersed phase of the dispersed oil phases (i.e. coalescence since contact between two dispersed oil particles would result in coalescence into a single larger dispersed particle). However, the specification does not recite nor discuss what is meant by the concept of emulsification/dispersion material being prevented from aggregating and does not appear to equate such terminology to a prevention of coalescence. Turning to the Figures, the position is taken that Figure 9 clearly shows the dispersed oil particles aggregating with one another and thus, the specification does not appear to show possession of non-aggregated dispersed phases. Moreover, Applicant’s indication of support for the limitation within the specification as originally filed lies solely with respect to some property/characteristic of thin-film graphite, but this ignores that the presence of thin-film graphite is not even required by claim 7. For these reasons, it is concluded the subject matter being claimed, namely “the emulsification/dispersion material is prevented from aggregating in the emulsified dispersion liquid” within claim 7 is not supported by the specification as originally filed. 
With respect to the prior art rejections, Applicant argues that the term “defibrated” can only mean separation into individual fibrous constituents and defibrated materials cannot be construed as being aggregated. Applicant argues the specification indicates the carbon nanotubes are defibrated into individual fibers. This is not found persuasive. 
Claim terminology is granted its broadest reasonable interpretation in light of the specification. MPEP 2111. The Examiner submits the term “defibration” only refers to a process by which fibers are disentangled/deaggregated from one another and the term, by itself, does not confer any particular degree of deaggregation, nor does it necessarily indicate the presence of unaggregated individual fibers. 
For instance Kihara (Proceedings of the Europe/Africa Conference Dresden 2017) describes “defibrating” carbon nanotube bundles within polymer matrixes (Abstract; Page 1). Figure 2 makes clear that the “defibrated” carbon nanotubes are not actually individual carbon nanotubes dispersed within the matrix, but rather the term “defibrating” simply means the fibers are disentangled/deaggregated from one another with respect to their initial state. For instance, Kihara teaches the individual nanotubes have a diameter of 4 nm and the initial bundles have a diameter larger than 1 micron (Pages 2-3), but after “defibrating”, the bundles reduce in size to an average of c.a. 250 nm in diameter (Figure 2). The SEM pictures of Figure 2 clearly show the “defibrated” carbon nanotubes are not individual fibers, but rather are smaller bundles. The caption of Figure 2 even describes the “defibrated” CNTs as bundles. Kihara even refers to “a slightly defibrating and de-bundle progress” on Page 4 in reference to samples that exhibit a lesser degree of defibration relative to other samples. 
Takahashi (US 2017/0306132 A1) also describes defibrating carbon nanotubes and expressly teaches “However, it is difficult to defibrate carbon nanotubes, making carbon nanotubes disadvantageous in that they are very difficult to disperse in resin.  Consequently, in order to obtain sufficiently high conductivity, a large quantity of carbon nanotubes must be formulated as with Ketjen black, thereby making film formability Takahashi that there can be varying degrees of “defibration” since the “defibrated” state can be “improved” when conditions are changed. 
Turning to the specification, it is noted that no express definition of the term “defibrated” is presented that limits the term to individual fibers. While Applicant refers to Figure 6 as showing aggregated carbon nanotubes being defibrated into individual fibers, Figure 6 is only a schematic drawing showing a CNT “block” being transformed into a series of lines and dots that are labelled as “defibrated CNT”. Neither the figure nor the specification indicate what exactly the lines or dots mean beyond being “defibrated CNT” generically, let alone that they correspond to individual carbon nanotube fibers. Even arguendo if Figure 6 did illustrate individual fibers, limiting the construction of “defibrated carbon nanotube” within the claims to a particular embodiment concerning non-aggregated individual fibers would constitute an improper reading of limitations from the specification into the claims. MPEP 2111.01(II). Moreover, it is unclear how or why one of ordinary skill would infer that the emulsions of the claims would possess non-aggregated individual carbon nanotube fibers. The cited art makes clear that carbon nanotubes are known to aggregate/entangle with one another via van der Waals forces and the carbon nanotubes of the claimed emulsions are clearly aggregated around the dispersed phase of the emulsions. See for instance Menner (Langmuir, 2007, 23, 2398-2403) who also describes carbon nanotubes aggregating around a dispersed phase within an emulsion (Abstract) and notes: “The CNTs form a rather thick and relatively rigid, protective layer around the water droplets; the agglomeration of CNT around the droplets is driven by the van der Waals interactions between the CNTs and their collection at the interfaces. The water droplets are thereby stabilized mechanically against coalescence” (Page 2400). Applicant’s argument appears rooted in the notion that the defibrated CNTs of the claims cannot be aggregated, but the formation of a CNT interface around a dispersed phase is seen to necessarily entail aggregating. 
 With respect to the prior art, Applicant argues the prior art fails to describe defibrated carbon nanotubes. Applicant also disputes that Zaib indicates sonication forms individual carbon nanotubes, but rather Zaib is focused on forming aggregates. This is not found persuasive. 
To be clear, when Zaib speaks of macrodispersions/nanodispersions of carbon nanotubes, Zaib means the carbon nanotubes themselves being dispersed in solution and not the nanotubes aggregating around a dispersed phase of an emulsion. The teachings of Zaib make it abundantly clear that it was well known in the art that sonication is a technique that deaggregates/disentangles CNT bundles in solution for purpose of achieving dispersed CNTs. Zaib plainly teaches “Sonication is the most extensively used mechanical dispersion technique, primarily due to its simplicity of application. It reduces the size of carbon nanotube aggregates, shortens their length, opens their ends, and creates functional groups at their sidewalls and on their terminal ends. This alteration in their morphology and functionality of carbon nanotubes Kharissova (RSC Adv. 2013, 3, 24812) who teaches ultrasonication “is a classic debundling method: the MWCNTs can effectively be ultrasonically dispersed in a water solution” (Page 2414; emphasis added). See also Yoon (Scientific Reports, 2014, 4, 3907) who teaches “numerous dispersion methods have been studied. For example, the most well-known method is ultrasonication, which is most commonly used to create a dispersion of isolated CNTs” (Page 2, Left Column). See also Figure 1a of Yoon which clearly shows dispersing CNTs via sonication/cavitation is expected to disentangle/defibrate CNT bundles into smaller aggregates with reduced lengths/opened ends:
    PNG
    media_image1.png
    466
    891
    media_image1.png
    Greyscale
 Moreover, Figure 3 of Yoon illustrates a SEM image of debundled CNT mixtures produced via sonication and clearly illustrates various aggregated defibrated bundles remain with individual CNT fibers being readily discernable. Since the breaking up of 
The prior art rejections are predicated on the references expressly teaching forming emulsions via sonicating to disperse/deaggregate CNTs, which ultimately end up at the organic/aqueous interface to stabilize the emulsions. As set forth within the “Claim Interpretation” section, “defibrated” is interpreted as referring to a process entailing deaggregating/disentangling carbon nanotubes agglomerates and the term alone does not confer any particular degree of deaggregation. The teachings of Zaib make clear sonication is a well known and accepted method to debundle and disperse carbon nanotubes while shortening the length and opening the ends of the aggregates and thus, the emulsions of the prior art are construed as containing “defibrated” nanotubes absent evidence to the contrary. 
With respect to Wang, Applicant argues Wang indicates aggregates are formed by sonication. The Examiner disagrees. Wang describes CNT aggregates initially in toluene in a biphasic mixture (Figure 1b), which forms an emulsion within the bottom aqueous phase after mixing/sonication (Figure 1c). No disclosure of sonication inducing aggregation is found within Wang. While Wang speaks of SWNT aggregates within the formed emulsion, this makes logical sense since, clearly, the carbon nanotubes are aggregating at the oil/water interface of the emulsions as shown in Figure 1(d) through 1(g) of Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764